         Case 21-50438       Doc 5     Filed 07/12/21       Entered 07/12/21 10:44:07            Page 1 of 2

                         United States Bankruptcy Court
                                   District of Connecticut
                                                                                                Filed and Entered
                                                                                                    On Docket
                                                                                                  July 12, 2021


In re:
         River Ridge LLC                                                                  Case Number: 21−50438
         Debtor*                                                                          Chapter: 7

                                    DEFICIENCY NOTICE AND
                  NOTICE OF DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY


          The above−referenced case was commenced on July 9, 2021 (hereafter, the "Petition Date") with the
following Petition Date Deficiencies indicated below:


                 DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION OR WITHIN
                              FOURTEEN DAYS OF THE PETITION


            NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1007−1, the documents indicated below are either not
filed to date or incorrectly filed to date, and must be correctly filed with the Court within fourteen days of the Petition
Date:

         • Schedule(s) A/B,D,E/F, G,H,; (Official Forms B206A/B − B206H for Non−Individuals, Schedule C
            is not required for Non−Individual debtor)

         • Summary of your Assets and Liabilities and Certain Statistical Information (Official Form B106Sum
           for Individuals, Official Form B206Sum for Non−Individuals)

         • Statement of Financial Affairs (Official Form B107 for Individuals, Official Form B207 for
           Non−Individuals)

         • Attorney's Disclosure of Compensation (Directors Form B2030)

         • Declaration Under Penalty of Perjury for Non−Individual Debtors ,


            YOU ARE FURTHER NOTIFIED, failure to cure the above deficiencies within fourteen (14) days of
the Petition Date shall result in the DISMISSAL of your case.



           YOU ARE FURTHER NOTIFIED that if you filed an Application to Pay the Filing Fee in Installments,
 and you fail to pay the full filing fee by the final installment due date or any due date extended beyond the final
 installment due date, in accordance with Federal Rules of Bankruptcy Procedure 1006(b), shall result in
 DISMISSAL of your case.

             NOTE: Debtors without an attorney have an additional three (3) days to cure the deficiencies.

 Official Bankruptcy Forms are available on our website www.ctb.uscourts.gov


Dated: July 12, 2021


                                                                                             Pietro Cicolini
                                                                                             Clerk of Court
      Case 21-50438              Doc 5     Filed 07/12/21          Entered 07/12/21 10:44:07      Page 2 of 2



United States Bankruptcy Court                                                     Tel. (203) 579−5808
District of Connecticut                                                            VCIS* (866) 222−8029
915 Lafayette Boulevard                                                            * Voice Case Information System
Bridgeport, CT 06604                                                               http://www.ctb.uscourts.gov
                                                                                   Form 119 − sds
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
